EAGLES, Judge.
Plaintiff contends that the trial court erred in granting defendant’s motion for a directed verdict. She argues that the evidence was sufficient to go to the jury on the issue of defendant’s negligence. We disagree and affirm the trial court’s order.
Defendant’s motion for directed verdict, renewed at the close of all of the evidence, presents the question of whether the evidence viewed in the light most favorable to plaintiff will justify a verdict in plaintiff’s favor. Rayfield v. Clark, 283 N.C. 362, 196 S.E.2d 197 (1973). “[T]he evidence in favor of the non-movant must be deemed true, all conflicts in the evidence must be resolved in his favor and he is entitled to the benefit of every inference reasonably to be drawn in his favor.” Summey v. Cauthen, 283 N.C. 640, 647, 197 S.E.2d 549, 554 (1973). “It is only when the evidence is insufficient to support a verdict in the non-movant’s favor that the motion should be granted.” Rappaport v. Days Inn of Am., Inc., 296 N.C. 382, 384, 250 S.E.2d 245, 247 (1979).
Plaintiff contends that the doctrine of res ipsa loquitur applies here and that, aided by this doctrine, the evidence is sufficient to submit the case to the jury. The principle of res ipsa loquitur is generally stated:
[W]hen a thing which causes injury is shown to be under the management of the defendant, and the accident is such as in the ordinary course of things does not happen, if those who have the management use the proper care, it affords reasonable evidence, in the absence of explanation by the defendant, that the accident arose from a want of care.
Newton v. Texas Co., 180 N.C. 561, 567, 105 S.E. 433, 436 (1920). “For the doctrine [of res ipsa loquitur] to apply the plaintiff must *674prove (1) that there was an injury, (2) that the occurrence causing the injury is one which ordinarily doesn’t happen without negligence on someone’s part, (3) that the instrumentality which caused the injury was under the exclusive control and management of the defendant.” Jackson v. Neill McKay Gin Co., 255 N.C. 194, 197, 120 S.E.2d 540, 542 (1961).
Plaintiff argues that the trial court erroneously concluded that there was no evidence that the cause of the injury was under the exclusive control and management of the defendant. We disagree. The evidence, in the light most favorable to plaintiff, shows that defendant did not control the placement of the speaker that fell on plaintiff. Although there was testimony that defendant’s agents would direct bands not to place their equipment in front of exits and would generally patrol the premises for the safety of patrons, there is no evidence that the defendant had control over the speaker in question.
Since the evidence failed to show that defendant had exclusive control over the instrumentality that caused the injury, i.e., the speaker, the order of the trial court is affirmed.
Affirmed.
Judge ORR concurs.
Judge Phillips dissents.